DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-11, 13, 14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination to the claimed limitations, in particular, “wherein the data driver circuit is configured to output a sensing driving first data voltage to the first data line during a first blank period and output a sensing driving second data voltage that is different from the sensing driving first data voltage to the first data line during a second blank period that is after the first blank period … wherein, when the current flows through the driver transistor in the first subpixel during the first blank period, the sensing driving second data voltage supplied to the first data line during the second blank period is set less than the sensing driving first data voltage, and when the current does not flow through the driver transistor in the first subpixel during the first blank period, the sensing driving second data voltage supplied to the first data line during the second blank period is set greater than the sensing driving first data voltage.”

As per claim 11, none of the cited prior art seems to anticipate or suggest an obvious combination to the claimed limitations, in particular, “a first sensing operation of outputting a sensing driving first data voltage to a first data line, from among plurality of data lines, connected to a first subpixel, from among a plurality of subpixels, during a first blank period; and a second sensing operation of outputting a sensing driving second data voltage that is different from the sensing driving first data voltage to the first data line connected to the first subpixel during a second blank period after the first blank period … wherein, when the current flows through the driver transistor in the first subpixel during the first blank period, the sensing driving second data voltage supplied to the first data line during the second blank period is set less than the sensing driving first data voltage, and when the current does not flow through the driver transistor in the first subpixel during the first blank period, the sensing driving second data voltage supplied to the first data line during the second blank period is set greater than the sensing driving first data voltage.”

As per claim 13, none of the cited prior art seems to anticipate or suggest an obvious combination to the claimed limitations, in particular, “wherein the data voltage output circuit is configured to output a sensing driving first data voltage to the first data line during a first blank period and output a sensing driving second data voltage different from the sensing driving first data voltage to the first data line during a second blank period after the first blank period … wherein, when the current flows through the driver transistor in the first subpixel during the first blank period, the sensing driving second data voltage supplied to the first data line during the second blank period is set less than the sensing driving first data voltage, and when the current does not flow through the driver transistor in the first subpixel during the first blank period, the sensing driving second data voltage supplied to the first data line during the second blank period is set greater than the sensing driving first data voltage.”




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694